                      Case 1:20-cr-00468-RMB Document 55 Filed 01/19/21 Page 1 of 1
 AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                                      for the
                                                  SOUTHERN DISTRICT OF NEW Y



---- __    _   -        UNITED STATES.                _ _         _     )
                             Plaintiff
                                 v.                                     )       Case No.   20 Cr. 468 (RMB)
_ __ _ _           _ ___ RO_ BERT HADDEN_ __ _              - _         )
                            Defendant


                                                    APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, andIappear in this case as counsel for:

          Robert Hadden                      __


Date:          01/19/2021                                                                  ~~
                                                                                                  A ttorney's signature


                                                                                               Deirdre D. von Dornum
                                                                                              Printed name and bar number

                                                                                           Federal Defenders of New York
                                                                                           One Pierrepont Plaza, 16th Floor
                                                                                                Brooklyn, NY 11201
                                                                                                        Address


                                                                                             deirdre vondornum@fd.org
                                                                                                    E-mail address


                                                                                                   (917 623-9894
                                                                                                   Telephone number


                                                                                                   (7181 855-0760
                                                                                                     FAX number
